UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4360



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOMINIC ANTONIO MARSHALL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-03-470)


Submitted:   December 8, 2004          Decided:     December 29, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, P.L.L.C., Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael J. Elston, Assistant United States Attorney, Natalie A.
Voris, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dominic Antonio Marshall appeals the district court’s

judgment entered pursuant to a jury verdict finding him guilty of

conspiring to distribute 50 grams or more of crack cocaine, in

violation of 21 U.S.C. § 846 (2000), and distributing 50 grams or

more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000). On appeal, Marshall challenges the district court’s denial

of his oral motion for acquittal made pursuant to Fed. R. Crim. P.

29(a).   We have reviewed the record and find no reversible error.

Accordingly, we affirm the judgment of the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -